Citation Nr: 1315225	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1972 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system includes VA progress notes from June 2011 to November 2011 and from January 2012 to July 2012.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.

In November 2012, the Board reopened the Veteran's claim of service connection for a back disorder and remanded the issue for further development.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his spina bifida occulta increased in severity during service.  In January 2009, he stated that he first found out that he had spina bifida occulta in 1993 and immediately was placed on lifting restrictions.  

The Veteran asserts that he reported his back problems during service, but these were not documented therein.  In April 2010, his physician told him that he should not have been allowed to enlist due to his congenital back condition.  

A private x-ray in August 1993 showed that the Veteran had spondylolysis of L5 with Grade one spondylolisthesis of L5/S1 as well as spina bifida with hyperplagia of the lamina of L5.  A private x-ray in January 1996 showed that a spina bifida defect at S1.  

Significantly, the Board notes that an in-service oral cholecystogram, dated in March 1976, incidentally noted a large posterior fusion defect at the L4 -L5 levels.  

In October 2009, a private examiner opined that the Veteran's low back spondylolisthesis was permanently aggravated by the Veteran's extensive training.  

Conversely, on VA examination in March 2010 the examiner provided a diagnosis of intervertebral disc syndrome and degenerative arthritis and ruled out a relationship between the Veteran's back disorder and service on the basis that there were no records of any back problems during service. 

In the November 2012 remand, the Board requested that the Veteran be afforded a VA examination and the examiner be specifically asked to address whether the claimed back disorder represented a congenital disease or defect.  If the disorder was a congenital defect the examiner was asked to address whether there was superimposed disease or injury during service.  The examiner also was asked to consider the Veteran's lay statement about having had back pain during service.  

Subsequently, on VA examination in February 2013, the examiner provided current diagnoses of spondylolisthesis, spina bifida occulta, arthritis and degenerative disc disease.  The Veteran reported pulling a muscle in his lower back during service.  

While the examiner provided an opinion, this did not address whether another disease or injury had been superimposed on congenital defect.  

The examiner in this regard did not discuss the significance of the finding of a large posterior fusion defect at the L4-L5 levels identified in March 1976 during service.  


A congenital or developmental defect is not a "disease or injury" within the meaning of applicable regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

However, when during service a congenital defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  

Further, a private examiner in October 2009 opined that the Veteran's extensive military training worsened his back problems during service, thereby suggesting that the spondylolisthesis was present during service.  

Under the circumstances, an addendum opinion should be obtained from the VA examiner who conducted the February 2013 VA examination to determine whether there was superimposed disease or injury during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take all indicated action in order to obtain an addendum opinion from the VA examiner who conducted the February 2013 VA examination.  If this examiner is unavailable and addendum opinion should be rendered by another specialist, preferably an orthopedic doctor if possible.  

The claims file should be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is asked to address the following question: 

In addition to the congenital spina bifida occulta, was there other superimposed low back pathology that as likely as not was present during service?  

In rendering the opinion, the examiner must address the following:

The Veteran's current assertions of having had back pain during service.  The examiner should be informed that the Veteran is competent to describe observable symptoms that he experienced, such as pain and weakness.  

The private examiner's opinion in October 2009 that the Veteran's extensive military training during service had aggravated his spondylolisthesis.

The findings noted in March 1976 during service that the Veteran had a large posterior fusion defect at the L4-L5 levels.  

The examiner must provide reasons for the opinion given.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data were fully considered and provide a rationale as to why an opinion cannot be rendered. 

2.  After completing all indicated development, the RO should readjudicate the claim in light of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



